297 F.2d 938
Joseph John RUSSELL, Appellant,v.UNITED STATES of America, Appellee.
No. 19254.
United States Court of Appeals Fifth Circuit.
February 6, 1962.
Rehearing Denied April 17, 1962.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
John Joseph Russell, pro se.
Louis R. Lucas, Asst. U. S. Atty., New Orleans, La., for appellee.
Before JONES, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The sentence should be vacated and the cause remanded for sentencing. Castle v. United States, 368 U.S. 13, 82 S.Ct. 123, 7 L.Ed.2d 75. The mandate will issue forthwith.


2
Judgment vacated and cause remanded.